By the Court:
The alleged agreement on the part of defendant to reconvey the land was void under the Statute of Frauds. The case is one, therefore, in which the plaintiff sold and conveyed the lands to defendant, the latter to pay the purchase-price *26on demand; and as the bringing of this equitable action was a sufficient demand, the plaintiff is entitled to have his vendor’s lien declared and enforced. (Leman v. Whitley, 4 Russell’s Ch. 423.)
Judgment and order reversed, and cause remanded for a new trial.